t c memo united_states tax_court duncan associates petitioner v commissioner of internal revenue respondent docket no filed date michael w duncan for petitioner jason w anderson and kathleen c schlenzig for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion petitioner filed a response to respondent’s motion petitioner’s response we shall grant respondent’s motion background pursuant to the court’s order issued under rule c on date all of the affirmative allegations in paragraph of the answer and consequently all of the facts on which respondent relies in respondent’s motion are deemed admitted petitioner had a mailing address in glenview illinois at the time the petition in this case was filed during and petitioner a subchapter_c corpora- tion engaged in the insurance brokerage business during those years michael w duncan mr duncan operated and was the president corporate secretary and sole shareholder of peti- tioner during and deposits into petitioner’s bank accounts totaled dollar_figure and dollar_figure respectively as of date mr duncan had an outstanding loan balance of dollar_figure with respect to amounts that petitioner had lent him for which petitioner did not charge mr duncan any interest we shall refer to the interest that petitioner did not charge mr duncan on his outstanding loan from petitioner as forgone_interest during and mr duncan did not pay petitioner any interest on his outstanding loan balance with petitioner 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue during petitioner sold a business_interest to the chicago board_of trade for dollar_figure at the time of that sale petitioner’s adjusted_basis in that business_interest was dollar_figure we shall refer to the amount petitioner received on the sale of its business_interest ie dollar_figure reduced by petitioner’s adjusted_basis in that interest ie dollar_figure as petitioner’s amount_realized at all relevant times petitioner through mr duncan knew that at least a portion of the dollar_figure that it received during on the sale of its business_interest constitutes income to petitioner for that year on or about april and date petitioner received checks totaling dollar_figure which were not deposited into any bank account of petitioner but which mr duncan retained and or deposited in his bank account at all relevant times petitioner through mr duncan knew that dollar_figure of the total dollar_figure in such checks constitutes income to petitioner for we shall refer to such dollar_figure of such checks as petitioner’s check amount during and respectively petitioner made payments or other transfers to or on behalf of mr duncan of amounts totaling dollar_figure2 and dollar_figure petitioner failed to 2of the dollar_figure in payments or other transfers to or on behalf of mr duncan that petitioner made during dollar_figure was paid to georgio armani for the purchase of clothing for mr duncan record those amounts in its books_and_records as dividends or in the alternative as compensation to mr duncan during and respectively mr duncan made payments or other transfers to or on behalf of petitioner of amounts totaling dollar_figure and at least dollar_figure those respective amounts represent petitioner’s nontaxable receipts from mr duncan for such years at a time not disclosed by the record before date respondent commenced an examination of petitioner with respect to its taxable years and at a time not disclosed by the record petitioner filed federal_income_tax tax returns for its taxable years return and return in such returns petitioner reported gross_receipts of dollar_figure and dollar_figure respectively when petitioner filed its return and return petitioner through mr duncan knew and understood that each such return understated petitioner’s income for each such year to illus- trate in its return and or return petitioner did not report as income the following the forgone_interest on mr duncan’s outstanding loan balance with petitioner for and petitioner’s amount_realized and petitioner’s check amount in addition petitioner claimed a deduction of dollar_figure in its return for outside services however we found above that petitioner paid the dollar_figure claimed for outside services to georgio armani for the purchase of clothing for mr duncan when petitioner filed its return petitioner through mr duncan knew that the deduction of dollar_figure claimed for outside services was improper petitioner also claimed a deduction of dollar_figure in its return for alleged contributions to petitioner’s pension and or profit sharing plan however petitioner did not make any contributions to petitioner’s pension and or profit sharing plan during on date mr duncan spoke with two of respondent’s revenue agents on behalf of petitioner during mr duncan’s conversation with those revenue agents mr duncan acknowledged that petitioner would have to pay tax interest and fraud penalties that were attributable to the adjustments made by respondent to petitioner’s return and return mr duncan also told respondent’s revenue agents on behalf of peti- tioner the following with respect to petitioner’s taxable years and he believed that petitioner’s books records and returns were incorrect the worksheets that petitioner presented to respondent’s examining agents to explain income were false petitioner’s accountant prepared an altered set of books including journals and ledgers to conceal the fact that petitioner had understated its income and he and one of petitioner’s employees had participated in the falsification of invoices receipts and check register stubs during respondent’s examination the fraudulent and corrupt activity of mr duncan and petitioner’s accountant during respondent’s examination of petitioner included causing an employee of petitioner to prepare false deposit slips incorrectly identifying amounts totaling dollar_figure that were deposited into one of petitioner’s bank accounts petitioner’s deposits as loans from mr duncan to petitioner by presenting such false receipts to respondent’s examining agents mr duncan intended to mislead respondent’s examining agents into believing that certain of petitioner’s receipts during taxable_year constituted the repayment by mr duncan of loans made to him by petitioner rather than income to petitioner furthermore when initially asked about the source of petitioner’s deposits mr duncan told respon- dent’s revenue agents on behalf of petitioner that those deposits had to have been made from his personal account the fraudulent and corrupt activity of mr duncan and petitioner’s accountant during respondent’s examination of petitioner also included directing an employee of petitioner to create a fictitious receipt in the amount of dollar_figure for petitioner’s taxable_year to document the alleged purchase of an oriental rug from georgio armani which was then presented to respondent’s examin- ing agents in fact as we found above the dollar_figure that peti- tioner paid georgio armani during was for the purchase of clothing for mr duncan on date mr duncan entered into a plea agreement with the united_states attorney for the northern district of illinois mr duncan’s date plea agreement in which mr duncan pleaded guilty to one count of obstructing and imped- ing the due administration of the code in violation of sec_7212 in mr duncan’s date plea agreement mr duncan acknowledged that he fraudulently and corruptly obstructed and impeded and endeavored to obstruct and impede the due adminis- tration of the code by knowingly creating and causing the cre- ation of false and fraudulent documents for the purpose of sec_7212 provides sec_7212 attempts to interfere with administration of internal revenue laws a corrupt or forcible interference --whoever corruptly or by force or threats_of_force including any threatening letter or communication endeavors to intimidate or impede any officer_or_employee of the united_states acting in an official capacity under this title or in any other way corruptly or by force or threats_of_force including any threatening letter or communication obstructs or impedes or endeavors to obstruct or impede the due administration of this title shall upon conviction thereof be fined not more than dollar_figure or imprisoned not more than years or both except that if the offense is committed only by threats_of_force the person convicted thereof shall be fined not more than dollar_figure or imprisoned not more than year or both the term threats_of_force as used in this subsection means threats of bodily harm to the officer_or_employee of the united_states or to a member of his family obstructing and impeding respondent’s examination of petitioner with respect to its taxable years and and for the purpose of concealing from respondent the falsity of petitioner’s return and return in mr duncan’s date plea agreement mr duncan also acknowledged that petitioner’s return fraudu- lently understated petitioner’s income by dollar_figure peti- tioner’s return understated petitioner’s income by dollar_figure and petitioner’s accounting documents contained entries falsely reclassifying dollar_figure of petitioner’s income for and dollar_figure of petitioner’s income for as repayments by mr duncan of loans allegedly drawn from petitioner’s loan to shareholder account on date respondent issued to petitioner a notice_of_deficiency notice with respect to its taxable years and in that notice respondent determined deficiencies in and fraud penalties under sec_6663 on petitioner’s tax as follows year deficiency dollar_figure big_number fraud_penalty under sec_6663 dollar_figure dollar_figure respondent further determined in the notice that petitioner has imputed_interest income for and under sec_7872 of dollar_figure and dollar_figure respectively as a result of the forgone_interest on mr duncan’s outstanding loan balances with peti- tioner during those respective years respondent also determined in the notice that petitioner has capital_gain income of dollar_figure for as a result of petitioner’s sale during that year of its business_interest to the chicago board_of trade respondent further determined in the notice that petitioner understated its gross_receipts for and in amounts computed as discussed below respondent used the bank_deposits method in order to reconstruct petitioner’s gross_receipts for each of the years and as follows explanation deposits nontaxable receipts from mr duncan amount received on sale of business_interest repayments to customers petitioner’s check amount gross_receipts dollar_figure big_number big_number dollar_figure big_number --- --- --- dollar_figure big_number big_number dollar_figure 1due to a mathematical error the notice determined that petitioner’s gross_receipts for totaled dollar_figure that mathematical error shall be corrected in the parties’ computa- tions under rule petitioner’s return and return reported gross_receipts of dollar_figure and dollar_figure respectively consequently respondent determined in the notice that petitioner had understated its gross_receipts for and by dollar_figure and dollar_figure 4the dollar_figure amount by which respondent determined in the continued respectively respondent also determined in the notice to disallow the deductions petitioner claimed in its return of dollar_figure and dollar_figure respectively for outside services and contributions to petitioner’s pension and or profit sharing plan discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir all of the facts on which respondent relies in respondent’s motion have been deemed admitted those facts include the material facts on which we may proceed to resolve the issues in respondent’s motion including the issue relating to the fraud penalties under sec_6663 see eg 77_tc_334 we conclude that there are no genuine issues of material fact regarding the issues raised in respondent’s motion with respect to respondent’s determinations that petitioner has a deficiency in tax for each of the years at issue on the continued notice petitioner understated its gross_receipts for is wrong due to mathematical errors by respondent including respon- dent’s mathematical error noted above the correct amount by which petitioner understated its gross_receipts for is dollar_figure respondent’s mathematical errors in the notice shall be corrected in the parties’ computations under rule record presented we sustain those determination sec_5 except to the 5in petitioner’s response petitioner does not dispute respondent’s determinations that it has deficiencies in tax for the years at issue in fact petitioner admits in that response that there clearly are monies due and owing the irs which the petitioner admits to and wants to settle petitioner’s response however does not address the balance of the issues presented in respondent’s motion to illustrate petitioner’s response states in part the respondent has filed a motion for summary_judgment based upon lack of response and stated allegations and to this end i we request that you consider mitigating circumstances as follows petitioner does not have funds to hire legal counsel needed to prepare briefs and re- sponses to motions petitioner records were destroyed in a flood date at a warehouse facility in glenview illinois petitioner sustained a disabling injury re- sulting in two surgeries to his left foot with continuing care through mayo clinic rochester minnesota petitioner requests the court to consider the six year delay during which the irs did not assess outstanding taxes in excess of of amounts due and owing irs are accrued interest and penalties resulting from the irs admitting to losing misplacing mr duncan’s and duncan associates’ files petitioner and legal counsel mr fred fore- man former u s attorney for the 7th dis- trict requested on numerous occasions amounts due and owing the irs for tax years and only to be told that cases involving fraud or allegations of fraud could not be paid until concluded reproduced literally we note that the so-called mitigating circumstances quoted above in paragraph of petitioner’s response is inconsistent with petitioner’s petition in which petitioner alleges that its continued extent necessary to correct the mathematical errors discussed above with respect to the fraud_penalty under sec_6663 that respondent determined against petitioner for each of its taxable years and sec_6663 imposes a penalty equal to percent of the portion of any underpayment that is attribut- able to fraud for purposes of sec_6663 if the commis- sioner of internal revenue commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attribut- able to fraud sec_6663 in order for the fraud_penalty to apply the commissioner must prove by clear_and_convincing evidence sec_7454 rule b that an underpayment exists and that some portion of such underpayment is attributable to fraud 99_tc_202 to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency 94_tc_654 petzoldt v commis- continued records for the years at issue were discarded due to their age 6see supra note sioner 92_tc_661 the commissioner must prove only that an underpayment exists and not the precise amount of such underpayment 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commis- sioner supra pincite when an allegation of fraud is inter- twined with reconstructed unreported income as is the case here with respect to a portion of the underpayment for each of the years at issue the commissioner may satisfy such burden by establishing an underpayment by either proving a likely source of the unreported income or disproving the nontaxable source s that the taxpayer alleges for the unreported income parks v commissioner supra pincite petitioner understated its gross_receipts in its return and return by dollar_figure and dollar_figure respectively in addition petitioner did not report as income in its return and or its return the following the forgone_interest on mr duncan’s outstanding loan balance with petitioner for and petitioner’s amount_realized and peti- tioner’s check amount furthermore the deductions peti- tioner claimed in its return of dollar_figure and dollar_figure respec- tively for outside services and contributions to petitioner’s pension and or profit sharing plan were improper in mr duncan’s date plea agreement mr duncan 7see supra note acknowledged that petitioner’s return fraudulently under- stated petitioner’s income by dollar_figure and that petitioner’s return understated petitioner’s income by dollar_figure moreover in petitioner’s response petitioner admits that there clearly are monies due and owing the irs which the petitioner admits to and wants to settle on the instant record we find that respondent has estab- lished by clear_and_convincing evidence that there was an under- payment of petitioner’s tax for each of its taxable years and in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which the taxpayer believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 parks v commissioner supra the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion 743_f2d_309 5th cir affg tcmemo_1984_25 petzoldt v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available petzoldt v commissioner supra pincite 80_tc_1111 consequently the commissioner may prove fraud by circumstantial evidence toussaint v commissioner supra pincite rowlee v commissioner supra pincite see 544_f2d_883 5th cir affg tcmemo_1975_368 the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred including the understatement of income the making of false and inconsis- tent statements to revenue agents and the failure to cooper- ate with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 parks v commissioner t c pincite although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner t c pincite see bradford v commissioner supra pincite a corporation can act only through its officers and does not escape responsibility for acts of its officers performed in that capacity dileo v commissioner t c pincite it follows that corporate fraud necessarily depends upon the fraudulent intent of the corporate officers id thus in determining whether petitioner acted with the requisite fraudulent intent we must consider the actions of mr duncan petitioner’s president corporate secretary and sole shareholder the record in this case contains indicia of fraud by petitioner when petitioner filed its return and return petitioner through mr duncan knew and understood that each such return understated petitioner’s income for each such year in order to mislead respondent’s examining agents with respect to the understatement of petitioner’s income for its taxable years and mr duncan and petitioner’s accoun- tant directed prepared and or caused others to prepare certain false documents that were presented to respondent’s examining agents moreover in mr duncan’s date plea agree- ment mr duncan acknowledged that he fraudulently and corruptly obstructed and impeded and endeavored to obstruct and impede the due administration of the code by knowingly creating and causing the creation of false and fraudulent documents for the purpose of obstructing and impeding respondent’s examination of petitioner with respect to its taxable years and and for the purpose of concealing from respondent the falsity of petitioner’s returns for each such year in mr duncan’s date plea agreement mr duncan further acknowledged that 8on date mr duncan told respondent’s revenue agents that he and one of petitioner’s employees had participated in the falsification of invoices receipts and check register stubs petitioner’s return fraudulently understated petitioner’s income by dollar_figure based upon our examination of the entire record before us we find that respondent has established by clear_and_convincing evidence that petitioner through mr duncan intended to evade tax for petitioner’s taxable years and which petitioner through mr duncan believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion will be issued and decision will be entered under rule 9we note that on date mr duncan acknowledged to respondent’s revenue agents that petitioner would have to pay fraud penalties for its taxable years and
